Citation Nr: 1236601	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran had active service from May 1943 to March 1946.  He died in January 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant's notice of disagreement was received in August 2008.  A statement of the case was issued in February 2009, and a substantive appeal was received in February 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Veteran was service-connected during his lifetime for left rotator cuff atrophy, residual of injury of the left shoulder; degenerative disc disease of the cervical spine; residual, back injury; traumatic arthritis, residuals of a left wrist fracture; degenerative arthritis of the right wrist; degenerative changes of the left knee; and diverticulitis.  The Board recognizes that the RO sent a VCAA letter to the appellant in March 2008.  However, the letter failed to list these disabilities and notify the appellant of the evidence and information required to substantiate a DIC claim based on the Veteran's service-connected disabilities.  Thus, the RO should send another VCAA notice to the appellant in compliance with Hupp.  Further, the notice should also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should send the appellant a corrective VCAA notice in compliance with the Court's guidance in Hupp.  The notice should specifically include a list of service-connected disabilities, and an explanation of the information and evidence necessary to substantiate a DIC claim based on the Veteran's service-connected disabilities.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Further, the notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



